DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

35 USC § 101 Computer Readable Storage Media
Claims 8-14 and 15-20 are analyzed under 35 U.S.C. 101 Computer Readable Storage Media for the claimed invention is directed to non-statutory subject matter.  Claims 8-14 and 15-20 recite A computer program product comprising one or more computer readable storage media stored on computer readable storage media. 

The original specifications in paragraphs [0033-0037], [0040- 0041] discloses – “The present invention may be a system, a method, and/or a computer program product. The computer program product may include a computer readable storage medium (or media) having computer readable program instructions thereon for causing a processor to carry out aspects of the present invention” and “The computer readable storage medium can be any tangible device that can retain and store instructions for use by an instruction execution device. The computer readable storage medium may be, for example, but is not limited to, an electronic storage device, a magnetic storage device, an optical storage device, an electromagnetic storage device, a semiconductor storage device, or any suitable combination of the foregoing. A non-exhaustive list of more specific examples of the computer readable storage medium includes the following: a portable computer diskette, a hard disk, a random access memory (RAM), a read- only memory (ROM), an erasable programmable read-only memory (EPROM or Flash memory), a static random access memory (SRAM), a portable compact disc read-only memory (CD-ROM), a digital versatile disk (DVD), a memory stick, a floppy disk, a mechanically encoded device such as punch-cards or raised structures in a groove having instructions recorded thereon, and any suitable combination of the foregoing. A computer readable storage medium, as used herein, is not to be construed as being transitory signals per se, such as radio waves or other freely propagating electromagnetic waves, electromagnetic waves propagatingP202001461US01 Page 15 of 26 through a waveguide or other transmission media (e.g., light pulses passing through a fiber- optic cable), or electrical signals transmitted through a wire”, Therefore, the specifications explicitly excludes transitory signals from computer readable storage media. Therefore, the recited computer readable storage media is tangible computer readable storage media. 
	Therefore, claims 8-14 and 15-20 are not rejected under 35 U.S.C. 101. However, adding “non-transitory” to “computer readable storage media” would improve the clarity of claims further and recommended. 

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1-20 are rejected under 35 U.S.C. 103 as being unpatentable over Hiroi et al. (US Pub No. 20030063792 A1) in view of Qi et al. ("Digital twin and big data towards smart manufacturing and industry 4.0: 360 degree comparison", IEEE Access 6 (2018): 3585-3593, as provided). 

Regarding Claim 1,
Hiroi discloses A computer-implemented method comprising: (Hiroi, [0030], discloses detector 8 for detecting a secondary electron 7 from target substrate 5; memory 109 for storing a digital image; and an image processing circuit 110 for comparing a stored image stored in memory 109 with digital image, and detecting difference between the compared two images as a pattern defect 11; and a pattern defect storage portion 201 for storing defect data 200, such as pattern defect 11 coordinates, projected length, area, critical threshold value DD (the threshold value at which, when the threshold value is lower than this value, a defect is detected), differential image average value, differential image distribution, maximum image difference, defect image texture, reference image texture, image of a defect portion, and a reference image having a pattern that is identical to that of the defect portion; and data outputting means 203 for outputting stored defect data 200; computer implemented method is disclosed)


receiving, by one or more computer processors, one or more images of a product; (Hiroi, [0030], discloses memory 109 for storing a digital image; and an image processing circuit 110 for comparing a stored image stored in memory 109 with an A/D converted digital image, and detecting difference between the compared two images as a pattern defect 11; and a pattern defect storage portion 201 for storing defect data 200, such as pattern defect 11 coordinates, projected length, area, critical threshold value DD (the threshold value at which, when the threshold value is lower than this value, a defect is detected), differential image average value, differential image distribution, maximum image difference, defect image texture, reference image texture, image of a defect portion, and a reference image having a pattern that is identical to that of the defect portion; and data outputting means 203 for outputting stored defect data 200; digital images of product are obtained)


detecting, by one or more computer processors, an imperfection in the one or more images of the product; (Hiroi, [0030], discloses, detecting difference between the compared two images as a pattern defect 11; and a pattern defect storage portion 201 for storing defect data 200, such as pattern defect 11 coordinates, projected length, area, critical threshold value DD (the threshold value at which, when the threshold value is lower than this value, a defect is detected), differential image average value, differential image distribution, maximum image difference, defect image texture, reference image texture, image of a defect portion, and a reference image having a pattern that is identical to that of the defect portion; and data outputting means 203 for outputting stored defect data 200; defect (imperfection) in an image is determined)


Hiroi does not explicitly disclose retrieving, by one or more computer processors, a digital twin template corresponding to the product; mapping, by one or more computer processors, data associated with the imperfection to the digital twin template; assigning, by one or more computer processors, a unique identifier to the digital twin template that includes the data associated with the imperfection; and storing, by one or more computer processors, the data associated with the imperfection in association with the unique identifier.  

Qi discloses retrieving, by one or more computer processors, a digital twin template corresponding to the product; (Qi, A., The Comparison Between Big Data and Digital Twin, discloses As the manufacturing process becomes more and more complex, it is difficult to quickly identify the problems arising in the manufacturing process by traditional way. These visible and invisible problems in smart manufacturing, can be reflected by the data. Big data brings more efficiency, sharper insight and more intelligence to manufacturing. Besides, digital twin help realize the correlation and dynamic adjustment between manufacturing planning and implementation, as well as promote faults prediction, diagnosis and maintenance in digital way. Although there are many differences between digital twin and big data; virtual models of physical objects are created in a digital way to simulate their behaviors in real world environments. Therefore, the digital twin is composed of three components, which are the physical entities in the physical world, the virtual models in the virtual world, and the connected data that tie the two worlds (see in Fig. 2) . Digital twin reflects two-way dynamic mapping of physical objects and virtual models. Specifically, it is the virtualization of physical entities. The physical operation process is judged, analyzed, predicted and optimized in virtual means. Corresponding, it is the materialization of virtual process. After the simulation and optimization of product design, manufacturing and maintenance process, it guides the physical process to perform the optimized solution. In the process of interaction between virtual and reality, the integration of data is an inevitable trend. The data from physical world are transmitted to the virtual models through the sensors to complete the simulation, validation and dynamic adjustment. And the simulation data are fed back to the physical world to respond to the changes, improve the operation, and increase the value. Only on the basis of the converged data environment, cross analysis is possible; virtual data (template) of physical manufacturing product is obtained named digital twin of any physical object or product)

mapping, by one or more computer processors, data associated with the imperfection  (Qi, p. 3591, The Complementarity Between Big Data and Digital Twin, discloses the manufacturing process becomes more and more complex, it is difficult to quickly identify the problems arising in the manufacturing process by traditional way. These visible and invisible problems in smart manufacturing, can be reflected by the data. Big data brings more efficiency, sharper insight and more intelligence to manufacturing. Besides, digital twin help realize the correlation and dynamic adjustment between manufacturing planning and implementation, as well as promote faults prediction, diagnosis and maintenance in digital way. Although there are many differences between digital twin and big data; physical product information is stored in virtual domain as digital twin such as product information including imperfection in images for quality purposes)

assigning, by one or more computer processors, a unique identifier to the digital twin template that includes the data associated with the imperfection; (Qi, p. 3591, The Complementarity Between Big Data and Digital Twin, discloses the manufacturing process becomes more and more complex, it is difficult to quickly identify the problems arising in the manufacturing process by traditional way. These visible and invisible problems in smart manufacturing, can be reflected by the data. Big data brings more efficiency, sharper insight and more intelligence to manufacturing. Besides, digital twin help realize the correlation and dynamic adjustment between manufacturing planning and implementation, as well as promote faults prediction, diagnosis and maintenance in digital way. Although there are many differences between digital twin and big data; physical product information is stored in virtual domain as digital twin such as product information including imperfection in images for quality purposes) and 

storing, by one or more computer processors, the data associated with the imperfection in association with the unique identifier. (Qi, p. 3591, The Complementarity Between Big Data and Digital Twin, discloses the manufacturing process becomes more and more complex, it is difficult to quickly identify the problems arising in the manufacturing process by traditional way. These visible and invisible problems in smart manufacturing, can be reflected by the data. Big data brings more efficiency, sharper insight and more intelligence to manufacturing. Besides, digital twin help realize the correlation and dynamic adjustment between manufacturing planning and implementation, as well as promote faults prediction, diagnosis and maintenance in digital way. Although there are many differences between digital twin and big data; physical product information is stored in virtual domain as digital twin such as product information including imperfection in images for quality purposes)

Hiroi discloses the claimed invention except for the storing product’s imperfections (defects) stored as digital twin identifier. Qi teaches that it is known to obtain physical product or object related information and store in virtual domain as digital twin. It would have been obvious to one having ordinary skill in the art at the time the invention was made to (use modification in Hiroi), as taught by Qi in order to improve quality of physical product by virtual domain digital twin manufacturing and quality assurance processes and use of manufacturing resources. (Qi, p. 3588, The Concept of Digital Twin). 


Regarding Claim 2, 
The combination of Hiroi and Qi further discloses retrieving, by one or more computer processors, metadata associated with the product; and storing, by one or more computer processors, the metadata in association with the unique identifier.  (Qi, p. 3586, The Concept of Big Data, discloses big data is to describe a large amount of structured, semi-structured and unstructured data created by data sources, which would need too much time and money to be stored and analyzed to obtain huge value. Therefore, for the data itself, big data refers to the massive data that could not be collected, stored, managed, shared, analyzed, and computed by regular data tools within a tolerable time. For the users of data, they pay more attention to the value of data rather than the enormous quantity. Thus, big data is also interpreted as the ability to quickly acquire the hidden value and information from various and large amount of data. It goes beyond the general processing capabilities of users. Besides, big data can also be defined by the following characteristics, which are Volume, Variety, Velocity, and Value, i.e., 4Vs. With regards to Volume, it refers to that the data scale is very large, ranging from several PB (1000TB) to ZB (a billion TB) [14]. As for Variety, it means that the size, content, format, and applications of the data are diversified. For instance, the data include structured (e.g., digit, symbols, and tables), and semi-structured data (e.g., trees, graphs, and XML documents), and unstructured data (e.g., logs, audios, videos, documents, and images). Velocity means that the data generation is rapid, and the data processing requires high timeliness. In the face of massive data, velocity is the life of enterprises. For value, the significance of big data is not the great volume, but rather the huge value. How to extract the value from massive data through powerful algorithms, is the key to improve competitiveness; information associated with specific products are transmitted and stored I form of digit symbols, tables, of user content such as products). Additionally, the rational and motivation to combine the references Hiroi and Qi as applied in claim 1 apply to this claim. 

Regarding Claim 3, 
The combination of Hiroi and Qi further discloses wherein the metadata associated with the product includes at least one of: a location of manufacture of the product, a date of manufacture of the product, a time of manufacture of the product, a raw material used to manufacture the product, a lot number of the raw material, a date the raw material was received, a certificate of compliance of the raw material, receiving inspection data of the raw material, a temperature at which the raw material was forged, a lot number of the product, a lot size of the product, an identification of an operator that processed a lot of the product, a routing of a manufacturing process of the product, a timestamp of a manufacturing process of the product, and traceability data associated with materials used to manufacture the product. (Qi, p. 3587, discloses Big Data Driven Smart Manufacturing, Application of Big Data in Manufacturing, In manufacturing, big data refer to the data generated from the product lifecycle, such as design, manufacturing, MRO, etc. [16], which are also featured with 4Vs, i.e., high volume (huge quantities of data), variety (the data itself comes in different forms and is generated by diverse sources), velocity (the data is generated and renewed at very high speed), and value (huge value hidden in the data). Manufacturing data are generally from the following aspects (see in Figure 2): (1) Manufacturing resources data, including a) equipment data collected from smart factories by the Industrial IoT technologies, with respect to the real time performance, operating condition, etc.; b) material and product data collected from themselves and service systems, such as performance, inventory, context of use, etc.; c) environmental data (e.g., temperature, humidity, air quality etc.), and so forth. (2) Management data from manufacturing information systems (e.g., MES, ERP, CRM, SCM, and PDM) and computer aided systems (e.g., CAD, CAE, and CAM). Such data include, for example, designing scheme, order dispatch, material distribution, production planning, marketing and sales, service management, finance, and so forth. Then, the clean data are integrated and stored for the exchange and sharing of manufacturing data at all levels. Next, based on cloud computing, the real-time data or off-line data are analyzed and mined, through the advanced analysis methods and tools, such as machine learning, forecasting models, etc. [20]–[22]. The valuable knowledge is extracted from the large number of dynamic and fuzzy data, enabling manufacturers to deepen their understandings of various stages of product lifecycle. Therefore, manufacturers will make more rational, responsive, and informed decisions and enhance their competitiveness; Big data has an unprecedented impact on the manufacturing. In the big data era, product design is shifted from inspiration and experience-based design to data and analysis-driven design. Through the analysis for big data about user behaviors and market trend, designers could accurately quantify customer demands, to translate customer voices to product features and quality requirements. As a result of big data analysis, the product design is significantly accelerated and optimized. Before manufacturing begins, smart production planning is conduct in consideration of manufacturing resources data. Based on the relationship of the global data (e.g., available resources and capacities information, material data, technological parameters, and constraints), the global and optimized planning program could be rapidly generated, improving the planning speed and accuracy. In the process of manufacturing, the real-time data enable the manufacturing process monitoring, so that the manufactures could keep abreast of the changes to develop the optimal operational control strategies. Besides, in virtue of big data analysis, the product quality control and improvement are embedded into every step from raw material to finished product. For example, the early warning of quality defects, and rapid diagnosis of root causes of malfunctions, could be accomplished in real time to guarantee the high quality. (4) Last, in virtue of the mighty predictive ability, big data changes the traditional and passive MRO mode. Through collecting and analyzing massive data from smart devices or products; At least one of data corresponding to product design such as material, parameters, life cycle of material traceability, temperature and so forth are disclosed). Additionally, the rational and motivation to combine the references Hiroi and Qi as applied in claim 1 apply to this claim.


Regarding Claim 4, 
The combination of Hiroi and Qi further discloses based on the data associated with the imperfection and the metadata associated with the product, determining, by one or more computer processors, one or more quality trends; based on the one or more quality trends, generating, by one or more computer processors, a report; and transmitting, by one or more computer processors, the report to a user.   (Qi, p. 3587, B. Big data driven manufacturing, 1. The data sources in manufacturing, discloses in manufacturing, big data refer to the data generated from the product lifecycle, such as design, manufacturing, MRO, etc. [16], which are also featured with 4Vs, i.e., high volume (huge quantities of data), variety (the data itself comes in different forms and is generated by diverse sources), velocity (the data is generated and renewed at very high speed), and value (huge value hidden in the data). Manufacturing data are generally from the following aspects (see in FIGURE 2): (1) Manufacturing resources data, including a) equipment data collected from smart factories by the Industrial IoT technologies, with respect to the real time performance, operating condition, etc.; b) material and product data collected from themselves and service systems, such as performance, inventory, context of use, etc.; c) environmental data (e.g., temperature, humidity, air quality etc.), and so forth; quality of manufacturing product is determined and documented for improvements). Additionally, the rational and motivation to combine the references Hiroi and Qi as applied in claim 1 apply to this claim.

Regarding Claim 5, 
The combination of Hiroi and Qi further discloses wherein the one or more images of the product are taken at multiple angles.   (Claim 8, discloses An apparatus for inspecting a specimen, comprising: image detecting unit which detects images of a pattern formed on a substrate; defect candidate extracting unit which extracts a defect candidate from the detected images; outputting unit which outputs data of the extracted defect candidate including images of the extracted defect candidate; data storing unit which stores the outputted data from the outputting unit including images of the extracted defect candidate; processing unit which processes the stored data; and display unit which displays processed data on a display screen; different images of product defect patterns are captured). Additionally, the rational and motivation to combine the references Hiroi and Qi as applied in claim 1 apply to this claim.

Regarding Claim 6, 
The combination of Hiroi and Qi further discloses mapping, by one or more computer processors, data associated with the imperfection via one or more coordinates that describe a location of the imperfection on the product.   (Hiroi, [0005], [0012], discloses as a digital image, is compared by an image processing circuit 10 to a digital image of a place that can be expected to be the same as the original, a place that differs is detected as a pattern defect 11, and the location of the defect is established; a digital image is formed. Image processing circuit 110 compares this digital image with a digital image which is expected to be substantially identical, and detects a difference between the two images as a pattern defect 11. Defect data 200, comprising the defect location and image data of detected pattern defect 11, is stored in defect data storing means 201, and stored defect data 202 is outputted by data outputting means 203 as necessary to information transferring means 204 of either a network or a storage medium; location of defect (imperfection) in image is determined, stored and processed further). Additionally, the rational and motivation to combine the references Hiroi and Qi as applied in claim 1 apply to this claim.

Regarding Claim 7, 
The combination of Hiroi and Qi further discloses wherein the digital twin template includes digital content associated with a physical asset.  (Qi, p. 3588-3589, Digital Twin Based Product Design, discloses in the design phase, it involves back-and-forth interactions between the expected, interpreted, and physical worlds. Based on digital twin, the digital representation (i.e., virtual models) of the physical product is created in the interpreted world (i.e., virtual world). The virtual models reflect both the expectations in the designer’s mind, and the practical constraints in physical world. Digital twin enables the iterative optimization of design scheme to guide the designers to iteratively adjust their expectations and improve the design models, achieving personalized product design. In addition, digital twin driven virtual verification can quickly and easily. Taking advantage of digital twin, it can accurately find the defect of design in virtual world and take rapid changes, which make the improvement; physical product information is stored as its digital twin in virtual world). Additionally, the rational and motivation to combine the references Hiroi and Qi as applied in claim 1 apply to this claim.

Claims 8-14 recite computer program product with instructions corresponding to the method steps recited in Claims 1-7 respectively. Therefore, the recited instructions of Claims 8-14 are mapped to the proposed combination in the same manner as the corresponding steps of Claims 1-7 respectively. Additionally, the rationale and motivation to combine the Hiroi and Qi references presented in rejection of Claims 1-7 apply to these claims.

Furthermore, the combination of Hiroi and Qi further discloses A computer program product comprising one or more computer readable storage media and program instructions collectively stored on the one or more computer readable storage media, the stored program instructions. (Hiroi, [0011], Claim 1,  discloses apparatus for inspecting a specimen, comprising: inspection means having a sensor to detect an image of a pattern formed on a specimen to be inspected and a processor to process the detected image to extract a defect candidate of the pattern with its location information; output means outputting an image of the detected defect candidate and data including location information of the defect candidate; information transfer means transferring information outputted from the output means; store means storing information outputted from the output means and transferred by the information transfer means; and processing means having a display screen and the processing means processes the information stored in the store means and displays the processed information on the display screen; computer processor to process the program instructions and storage are disclosed).

Claims 15-20 recite computer system with elements corresponding to the method steps recited in Claims 1-7 respectively. Therefore, the recited elements of Claims 15-20 are mapped to the proposed combination in the same manner as the corresponding steps of Claims 1-7 respectively. Additionally, the rationale and motivation to combine the Hiroi and Qi references presented in rejection of Claims 1-7 apply to these claims.

A computer system comprising: one or more computer processors; one or more computer readable storage media; program instructions collectively stored on the one or more computer readable storage media for execution by at least one of the one or more computer processors, the stored program instructions (Hiroi, [0011], Claim 1,  discloses An apparatus for inspecting a specimen, comprising: inspection means having a sensor to detect an image of a pattern formed on a specimen to be inspected and a processor to process the detected image to extract a defect candidate of the pattern with its location information; output means outputting an image of the detected defect candidate and data including location information of the defect candidate; information transfer means transferring information outputted from the output means; store means storing information outputted from the output means and transferred by the information transfer means; and processing means having a display screen and the processing means processes the information stored in the store means and displays the processed information on the display screen; computer processor to process the program instructions and storage are disclosed). 

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure:
US 20080310702 A1
US 20040052410 A1

Any inquiry concerning this communication or earlier communications from the examiner should be directed to PINALBEN V PATEL whose telephone number is (571)270-5872. The examiner can normally be reached M-F: 10am - 8pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Vincent Rudolph can be reached on (571)272-8243. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.




/Pinalben Patel/Examiner, Art Unit 2661